Exhibit 99.2 ManpowerGroup 4th Quarter February 1, 2012 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Forward-Looking Statement This presentation includes forward-looking statements, including earnings projections which are subject to risks and uncertainties. Actual results might differ materially from those projected in the forward-looking statements. Additional information concerning factors that could cause actual results to materially differ from those in the forward-looking statements is contained in the Manpower Inc. Annual Report on Form 10-K dated December 31, 2010, which information is incorporated herein by reference, and such other factors as may be described from time to time in the Company’s SEC filings. ManpowerGroup2011 4th Quarter ResultsFebruary 2012 As Reported Excluding Non -recurring Items Q4 Financial Highlights 5% 5% Revenue$5.5B 6% CC 6% CC 30 bps 30 bps Gross Margin17.1% N/A 29% Operating Profit$130M N/A 29% CC 900 bps 50 bps OP Margin2.4% N/A 48% EPS$.78 N/A 48% CC Throughout this presentation, the difference between reported variances and Constant Currency (CC) variances represents the impact of currency on our financial results. Constant Currency is further explained on our Web site. Consolidated Financial Highlights 3 (1)Excludes reorganization charges for 2011 and 2010, and goodwill and intangible asset impairment in 2010. ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Consolidated Gross Margin Change 4 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 SG&A Expense Bridge - Q4 YOY (in millions of USD) 87.1% 83.9% Productivity Gain 5 % of GP % of GP ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Q4 Non-Recurring Items ($ in millions, except per share amounts) 6 (1)2011 includes reorganization charges for the Americas ($2.4M), Northern Europe ($12.0M) and Right Management ($6.1M). (2)2010 includes reorganization charges for the Americas ($6.1M), Southern Europe ($7.6M) and Right Management ($16.8M). (3)2010 includes goodwill and intangible asset impairment charges for the Americas ($32.9M) and Right Management ($395.9M). Pre-tax Earnings Net Earnings EPS - Diluted Pre-tax Earnings Net Earnings EPS - Diluted Earnings, As Reported Reorganization Charge Goodwill and Intangible Asset impairment N/A N/A N/A Earnings, Excluding non- recurring items ManpowerGroup2011 4th Quarter ResultsFebruary 2012 7 Growth Business Line Gross Profit - Q4 2011 █Manpower █Experis█ManpowerGroup - Total █ManpowerGroup Solutions █Right Management ManpowerGroup2011 4th Quarter ResultsFebruary 2012 As Reported Excluding Non -recurring Items Q4 Financial Highlights 3% 3% Revenue$1.2B 5% CC 5% CC 59% 35% OUP$38M 62% CC 37% CC 120 bps 80 bps OUP Margin3.3% Americas Segment (21% of Revenue) (1)Included in these amounts is the US, which had revenue of $766M (-1%) and OUP of $26M (+84%), including $1.7M of reorganization charges. (2)Excludes the impact of reorganization charges of $2.4M in 2011 and $6.1M in 2010. Operating Unit Profit (OUP) is the measure that we use to evaluate segment performance.OUP is equal to segment revenues less direct costs and branch and national headquarters operating costs. 8 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Americas - Q4 Revenue Growth YoY Revenue Growth - CC Revenue Growth % of Segment Revenue 66% 12% 7% 15% 9 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 As Reported Excluding Non -recurring Items Q4 Financial Highlights 5% 5% Revenue$2.0B 6% CC 6% CC 41% 13% OUP$43M 42% CC 14% CC 50 bps 10 bps OUP Margin2.1% Southern Europe Segment (37% of Revenue) (1) Included in these amounts is France, which had revenue of $1.5B (+6% CC) and OUP of $21M (+72% CC). (2)On an organic basis, revenue increased 4% (5% in CC). (3)Excludes the impact of reorganization charges of $7.6M in 2010. 10 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Southern Europe - Q4 Revenue Growth YoY Revenue Growth - CC Revenue Growth % of Segment Revenue 75% 15% 5% 5% 11 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 As Reported Excluding Non -recurring Items Q4 Financial Highlights 3% 3% Revenue$1.5B 4% CC 4% CC 18% 1% OUP$52M 18% CC 1% CC 80 bps 10 bps OUP Margin3.4% Northern Europe Segment (28% of Revenue) (1)Excludes the impact of reorganization charges of $12.0M in 2011. 12 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Northern Europe - Q4 Revenue Growth YoY Revenue Growth - CC Revenue Growth % of Segment Revenue 21% 17% 15% 12% 10% 18% 7% 13 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 As Reported Q4 Financial Highlights 18% Revenue$695M 14% CC 121% OUP$22M 115% CC 140 bps OUP Margin3.1% APME Segment (13% of Revenue) 14 (1)On an organic basis, revenue increased 9% (5% in CC). ManpowerGroup2011 4th Quarter ResultsFebruary 2012 APME - Q4 Revenue Growth YoY Revenue Growth - CC Revenue Growth % of Segment Revenue 44% 26% 30% 15 (1)On an organic basis, Other revenue growth was 11% (+13% CC). ManpowerGroup2011 4th Quarter ResultsFebruary 2012 As Reported Excluding Non-recurring Items Q4 Financial Highlights 8% 8% Revenue$80M 9% CC 9% CC N/A N/A OUP($6M) N/A N/A 1240 bps 70 bps OUP Margin(7.0%) Right Management Segment (1% of Revenue) (1)Excludes the impact of reorganization charges of $6.1M in 2011 and $16.8M in 2010. 16 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Cash Flow Summary - Full Year ($ in millions) Cash from Operations 69 Capital Expenditures Free Cash Flow 4 Change in Debt 15 Share Repurchases Acquisitions of Businesses net of cash acquired Effect of Exchange Rate Changes Other Change in Cash 17 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Balance Sheet Highlights Total Debt ($ in millions) Total Debt to Total Capitalization Total Debt Net Debt ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Interest Rate Maturity Date Total Outstanding at 12/31/11 Remaining Available at 12/31/11 Euro Notes: - Euro 200M 4.86% Jun 2013 - - Euro 300M 4.58% Jun 2012 - Revolving Credit Agreement 1.57% Oct 2016 - Uncommitted lines and Other Various Various 52 Total Debt Credit Facilities ($ in millions) Represents subsidiary uncommittedlines of credit & overdraft facilities, which total $399.2M. Total subsidiary borrowing are limited to $300M due to restrictions in our Revolving Credit Facility, with the exception of Q3 when subsidiary borrowings are limited to $600M. We completed a new $800M five year revolving credit agreement on October 5, 2011 with a syndicate of commercial banks .This new agreement replaces the previous $400M agreement. This agreement, which expires in October 2016, allows for borrowings in various currencies and up to $150M may be used for the issuance of stand-by letters of credit. Under this agreement, a debt ratings-based pricing grid determines the credit spread that we add to the applicable interbank borrowing rate on all borrowings as well as the facility and issuance fees.At our current credit ratings, our facility fee is 0.225% and our credit spread for borrowings is 1.275%. This agreement requires that we comply with a Leverage Ratio (Debt-to-EBITDA) of not greater than 3.5 to 1 and a Fixed Charge Coverage Ratio of not less than 1.5 to 1, in addition to other customary restrictive covenants. As defined in the agreement, we had a Debt-to-EBITDA ratio of 0.80 and a fixed charge coverage ratio of 3.13 as of December 31, 2011. As of December 31, there were $1.6M of standby letters of credit issued under the agreement. 19 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 First Quarter Outlook Revenue Total Down 1-3% (Up 0-2% CC) Americas Down 1-3% (Up 0-2% CC) Southern Europe Down 5-7% (Down 0-2% CC) Northern Europe Down 2-4% (Up 0-2% CC) APME Up 11-13% (Up 7-9% CC) Right Management Down 9-11% (Down 7-9% CC) Gross Profit Margin 16.6 - 16.8% Operating Profit Margin 1.4 - 1.6% Tax Rate 56% EPS $0.30 - $0.38 (Neg. $.02 Currency) 20 ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Last year at this time, we didn’t have… 21 …Introduction of Human Age …Launch of our new parent brand - ManpowerGroup …Launch of our new professional resourcing brand - Experis …Launch of our solutions offering - ManpowerGroup Solutions …Reposition of our Right Management brand to be aligned with our new branding …Introduction of new organizational structure - Southern and Northern Europe …Registered more than 9 million resumes on Direct Talent, our internet recruitment tool, and implemented in 31 countries …The largest global RPO business in the industry …The largest Vender Neutral MSP business in the industry ManpowerGroup2011 4th Quarter ResultsFebruary 2012 Strategic Drivers Questions
